Casey, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 26, 1993, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
Pursuant to a plea bargain, defendant entered a plea of guilty to the reduced charge of arson in the third degree and he was sentenced to a 1- to 3-year term of imprisonment in accordance with the plea bargain. Based upon our review of the record, we agree with defense counsel that there are no nonfrivolous issues. The judgment should, therefore, be affirmed and defense counsel’s request to be relieved of her assignment should be granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Cardona, P. J., Mikoll, Mercure and Weiss, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.